UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
KENNETH DICKERSON, et al.,          )
                                    )
            Plaintiffs,             )
                                    )
      v.                            )                 Civil Action No. 09-2213 (PLF)
                                    )
DISTRICT OF COLUMBIA,               )
                                    )
            Defendant.              )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               Defendant District of Columbia and seventeen plaintiffs filed a joint notice of

voluntary dismissal [Dkt. No. 65] on November 21, 2017. As a result, only five plaintiffs remain

in this case: Kenneth Dickerson, Reginald Burke, Sandra Gonzalez, Andre Roach, and Greg

Thomas. Plaintiff Kenneth Dickerson is represented by counsel. The four other plaintiffs are

pro se.

               The District of Columbia filed a motion to dismiss [Dkt. No. 63] on September 7,

2017, asking the Court to dismiss Mr. Dickerson, Mr. Burke, and Ms. Gonzalez for their failure

to prosecute the case. The motion also seeks to dismiss Mr. Roach for failure to comply with

Rule 25(a) of the Federal Rules of Civil Procedure. Mr. Roach passed away on October 12,

2016, and his mother filed a notice of death [Dkt. No. 60] on March 3, 2017, but no motion to

substitute a representative of his estate has yet been filed. Mr. Dickerson filed an opposition to

the District of Columbia’s motion to dismiss [Dkt. No. 64] on September 21, 2017. No other

responses have been filed to date. In addition, the Court notes that although the District of

Columbia has not moved to dismiss Mr. Thomas, it filed a suggestion of his death [Dkt. No. 62]
on September 7, 2017, but no response or motion to substitute a representative of his estate has

been filed. In light of the pending motion to dismiss and the pro se status of four of the five

remaining plaintiffs, it is hereby

               ORDERED that a status conference is set in the above-captioned case at 9:30 a.m.

on January 22, 2018, in courtroom 29 of the William B. Bryant Annex to the E. Barrett

Prettyman United States Courthouse, 333 Constitution Avenue N.W. in Washington, D.C. Each

remaining plaintiff who would like to remain a party to this case, or their representative, should

appear at the scheduled status conference: Kenneth Dickerson; Reginald Burke; Sandra

Gonzalez; Ruth Roach, or another representative of the estate of Andre Roach; and Margaret

Coleman, or another representative of the estate of Greg Thomas. Anyone unable to attend the

hearing, but wishing to remain in the case, should notify the Court by calling Courtroom Deputy

Clerk Tanya Johnson at (202) 354-3141. The Court cautions that it may dismiss the claims of

any party who fails to do so.

               SO ORDERED.



                                                      ________/s/_______________
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge
DATE: December 8, 2017




                                                 2